Exhibit 10.1


Execution Version






September 5, 2018


Mr. Jonathan Bush
15 Hubbard Park Rd
Cambridge, MA 02138


Dear Jonathan,
This letter agreement (the “Agreement”) sets forth the severance payments and
benefits to be provided to you in connection with your separation of employment
from athenahealth, Inc. and its affiliates (together, the “Company”) on June 6,
2018 (the “Separation Date”).

You acknowledge that as of the Separation Date you have resigned from your
position as Chief Executive Officer and President of the Company and have
resigned from all offices and directorships held in the Company or its
subsidiaries.


1.Accrued Pay and Benefits. You acknowledge and agree that you have received pay
for all work you performed for the Company through the Separation Date, as well
as pay, at your final base rate of pay, for any vacation days you had earned but
not used as of the Separation Date as reflected on the books of the Company,
determined in accordance with Company policy. You shall be also be entitled to
receive any vested benefits to which you are entitled under the employee benefit
plans of the Company, payable pursuant to the terms and conditions of such
benefit plans. You acknowledge and agree that the payments described in this
Section 1 are in complete satisfaction of any and all compensation due to you
from the Company, whether for services provided to the Company or otherwise,
through the Separation Date and that, except as expressly provided under this
Agreement, no further compensation is owed or will be paid to you.


2.Severance Payments and Benefits. Subject to your execution, delivery and
non-revocation of this Agreement during the period set forth in Section 24, and
your continued compliance with the terms of this Agreement, including, without
limitation, the covenants in Sections 11, 14 and 15 below, the Company will
provide you with the following payments and benefits:


(a)
continued payment of your annual base salary in effect on the Separation Date
for twelve (12) months following the Separation Date (the “Severance Period”),
payable in accordance with the Company’s standard payroll practices; provided
that, the first payment shall be paid on the next regular Company payday which
is at least seven (7) business days after the Effective Date, and shall include
payments of any amounts that would be due prior thereto. The “Effective Date”
means the eighth (8th) day following your execution of this Agreement without
revocation.



(b)
continued participation in the Company’s group medical and dental plans, at the
same cost to you as the cost to an active employee with the same level of
coverage as you and your eligible dependents had on the Separation Date, until
the earlier of (i) the end of the Severance Period or (ii) the date you become
eligible for medical or dental benefits through another employer during the
Severance Period; provided, however, that you must timely elect coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and you
must continue to pay the employee portion of the premium costs as well as any
applicable administrative fee on time and in full.







WEIL:\96601790\9\18447.0003

--------------------------------------------------------------------------------





(c)
outplacement services provided through the Company’s third party outplacement
services company for up to three (3) months following the Effective Date at a
cost to the Company not to exceed $10,000 in the aggregate.



3.Equity Incentive Awards. You acknowledge that any unvested equity incentive
awards granted to you pursuant to the Company’s 2007 Stock Option and Incentive
Plan, as amended and restated as of April 23, 2013 (the “Plan”), were forfeited
as of the Separation Date and that, as of the date hereof you hold the vested
non-qualified stock options set forth on Exhibit A (the “Options”). You
acknowledge and agree that you do not hold any other awards under the Plan. You
may exercise the Options within three (3) months following the Separation Date
in accordance with the terms of the applicable award agreements governing the
Options. Pursuant to Section 5(c)(iv)(C) of the Plan, you are permitted to use
the broker directed exercise method to exercise your Options. You and the
Company acknowledge that although you may exercise the Options pursuant to
Section 5(c)(iv)(C) of the Plan, while you are in possession of material
non-public information concerning the Company, payment of the exercise price may
not be effected. Accordingly, a transfer of the shares subject to the exercise
of the Options will not occur until payment of the exercise price is received by
the Company, in accordance with the terms of Section 5 of the Plan. If you elect
to exercise all or a portion of the Options pursuant to Section 5(c)(iv)(C) of
the Plan, then pursuant to Section 20(b) of the Plan, which permits the Company
to impose any timing or other restrictions with respect to the exercise of any
award, your payment of the exercise price and the transfer to you of the shares
subject to the exercise of the Options shall occur no later than the earlier of
(i) the date on which you are no longer in possession of material non-public
information, or (ii) the occurrence of a Change in Control (as defined in the
Company’s Change in Control Severance Plan for Certain U.S. Officers and
Executives effective October 23, 2017 (the “CIC Severance Plan”)). The Company
agrees to notify you at such time, based on the Company’s actual knowledge, that
it believes you are no longer in possession of material non-public information
concerning the Company. Notwithstanding the foregoing, you acknowledge that (i)
you have received no information about the Company that would constitute
material non-public information since the Separation Date from any party whether
or not affiliated with the Company and (ii) the Company is not responsible for
your determination of whether you are in possession of material non-public
information.


4.Expenses. In signing this Agreement, you acknowledge and agree that you have
submitted your final expense reimbursement statement reflecting all business
expenses you incurred through the Separation Date for which you seek
reimbursement, and, in accordance with Company policy, reasonable substantiation
and documentation for the same. The Company will, promptly, but in any event no
later than thirty (30) days following the Effective Date, reimburse you for your
authorized and documented expenses pursuant to its regular business practices.


5.Incentive. You shall make yourself available to participate in a strategic
review of the Company, if and to the extent reasonably requested by the Company.
Such participation shall occur during normal business hours or at other mutually
convenient times and places, taking into account any employment restraints that
you may have, and shall not extend beyond nine (9) months following the
Separation Date. In exchange for making yourself available and such potential
participation, if, within nine (9) months following the Separation Date (i) a
Change in Control (as defined in the CIC Severance Plan) is consummated or (ii)
a definitive transaction agreement is entered into by the Company, pursuant to
which, if the transaction(s) contemplated thereby were to be consummated, a
Change in Control would occur, you shall be entitled to a lump sum payment equal
to four million eight hundred and thirty thousand dollars ($4,830,000), payable
within thirty (30) days following the consummation of the Change in Control.




2
WEIL:\96601790\9\18447.0003

--------------------------------------------------------------------------------





6.Additional Payment. You shall be eligible to receive a lump sum cash payment
of $2,000,000 within thirty (30) days following January 6, 2020, subject to your
continued compliance with all of your obligations under this Agreement,
including without limitation Sections 11, 14 and 15, through such date.


7.Sole Payments and Benefits. You acknowledge and agree that the termination
payments and benefits set forth in Section 2 are provided to you pursuant to the
Company’s Severance Plan for U.S. Officers and Executives effective October 23,
2017 (the “Severance Plan”) and are subject to all terms, conditions,
restrictions and limitations of the Severance Plan. The obligation of the
Company to make the payments or provide the benefits set forth in Sections 2, 5
and 6 and your right to retain the same, are expressly conditioned upon your
continued full performance of your obligations under this Agreement and the
accuracy of the representations made by you herein. For the avoidance of doubt,
nothing in this Agreement limits any recourse available to the Company under the
Severance Plan. You acknowledge and agree that the payments and benefits set
forth in Sections 1, 2, 5 and 6 shall be the sole and exclusive payments and
benefits to which you shall be entitled in respect of your termination of
employment with the Company.


8.Status of Employee Benefits. Except for any right you may have to continue
your participation and that of your eligible dependents in the Company’s group
medical, dental, and vision plans under the federal law known as “COBRA,” your
participation in all employee benefit plans of the Company has ended as of the
Separation Date, in accordance with the terms of those plans. You will receive
information about your COBRA continuation rights under separate cover.


9.Waiver of Future Employment. In consideration of the terms of this Agreement,
you have agreed to and do waive any claims you may have for employment by the
Company and have agreed not to seek such employment or reemployment by the
Company or, its subsidiaries and affiliates in the future.


10.Release of Claims.


(a)
In consideration of the terms of this Agreement, on your own behalf, and on
behalf of your heirs, executors, administrators, beneficiaries, personal
representatives and assigns, you have further agreed to and do release and
forever discharge the Company and its subsidiaries and affiliates and their
respective past and present officers, directors, shareholders, employees,
employee benefit plans, agents, administrators, representatives, successors, and
assigns from any and all claims and causes of action, known or unknown, that you
have had in the past, now have, or might now have arising out of or relating to
your employment by the Company (or any directorship or other affiliation with
the Company) or the termination of such employment (or directorship or other
affiliation), including, but not limited to wrongful discharge, breach of
contract, tort, fraud, defamation and claims under the Civil Rights Acts, the
Age Discrimination in Employment Act (the “ADEA”), as amended by the Older
Workers Benefit Protection Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act,
Massachusetts Fair Employment Practices Act and the Massachusetts Wage Act and
any other federal, state or local law relating to employment, discrimination in
employment, termination of employment, wages, benefits or otherwise.



(b)
This release does not include your right to enforce the terms of this Agreement,
your right to receive an award from a Government Agency under its whistleblower
program for reporting in good faith a possible violation of law to such
Government Agency, your right to coverage or indemnification under the Company’s
insurance policies or corporate governance documents, any recovery to which you
may be entitled pursuant to Massachusetts’ workers’ compensation and
unemployment insurance laws, your right to challenge the validity of this
Agreement under the



3
WEIL:\96601790\9\18447.0003

--------------------------------------------------------------------------------





ADEA, or any right where a waiver is expressly prohibited by law. Moreover,
nothing in this Agreement requires you to notify the Company that you have made
any report or disclosure of possible violations of law to a Government Agency
that are protected under the whistleblower provisions of applicable Federal or
state law or regulation. You shall not be held criminally or civilly liable
under any Federal or state trade secret law if you disclose a Company trade
secret (i) in confidence to a Government Agency, either directly or indirectly,
or to an attorney, solely for the purposes of reporting or investigating a
suspected violation of law, or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Further, nothing
in this Agreement shall be construed to prohibit or prevent you from filing a
charge with or participating in any investigation, hearing or proceeding
conducted by any federal, state, or local Government Agency, provided, however,
that you hereby agree to waive your right to recover monetary damages or other
individual relief from the Company in any charge, complaint or lawsuit filed by
you or by anyone else on your behalf by, with, or before any such agency. For
purposes of this Agreement, “Government Agency” means the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the U.S. Securities and Exchange Commission,
the Financial Industry Regulatory Authority, or any other self-regulatory
organization or any other federal, state or local governmental agency or
commission.


(c)
If any claim is not subject to release, to the extent permitted by law, you
hereby waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
any of the Released Parties is a party.



11.Confidentiality, Non-Competition, Non-Solicitation, and Non-Disparagement.
You acknowledge that you are and shall remain subject to Article VI of the
Severance Plan and you agree to abide by the terms thereof; provided that the
noncompetition period set forth in Section 6.02 of the Severance Plan and the
nonsolicitation period set forth in Section 6.03 of the Severance Plan shall
continue for eighteen (18) months following the Separation Date. You also
represent and warrant that you have at all times been in compliance with the
provisions of Sections 6.01 (Confidential Information), 6.02 (Noncompetition),
6.03 (Nonsolicitation), and 6.04 (Nondisparagement) of the Severance Plan. You
acknowledge that you are and shall remain subject to Section 8(c) of your
employment agreement with the Company dated as of November 1, 1999 (as amended
as of February 26, 2002) (the “Employment Agreement”).


12.Clawback. In the event you breach any of the covenants described in Section
11 of this Agreement, in addition to any other remedies provided in the
Employment Agreement, the Severance Plan or in this Agreement, the Company shall
have the right cease providing all payments and benefits under this Agreement,
and to recover all payments and benefits previously provided to you under this
Agreement, including those described in Sections 2, 3, 5 and 6.


13.Protected Activities. You acknowledge that you continue to have the rights
described in Section 6.08 of the Severance Plan. Notwithstanding such rights,
you agree that under no circumstance will you be authorized to make any
disclosures as to which the Company may assert protections from disclosure under
the attorney-client privilege or the attorney work product doctrine, without
prior written consent of the Company’s General Counsel or another authorized
officer designated by the Company. Further, you acknowledge that, during the
course of your employment with the Company, you have from time to time been
instructed not to disparage certain former employees of the Company, and you
represent that you have at all times complied with those instructions, and you
agree that you will continue to abide by those


4
WEIL:\96601790\9\18447.0003

--------------------------------------------------------------------------------





instructions. You further agree that you will indemnify and hold the Company and
its affiliates harmless from any claims against or damages caused to the Company
by any violation of those instructions by you.


14.Return of Company Documents and Other Property. In signing this Agreement,
you represent and warrant that you have returned to the Company any and all
documents, materials and information (in any form) related to the business of
the Company, and all keys, access cards, credit cards, computer hardware and
software, telephones and all other property of the Company in your possession or
control. Further, you represent and warrant that you have not retained any copy
or derivation of any documents, materials or information of the Company. You
further represent and warrant that you have not, since June 10th, 2018,
attempted to access or use any computer, network or system of the Company,
including without limitation the electronic mail system, and you agree that you
will not do so in the future. Further, you represent that you have disclosed to
the Company all passwords necessary, desirable, or helpful to obtain access to
any information which you have password-protected on any computer equipment,
network or system of the Company.


15.Cooperation. You agree to reasonably cooperate with, assist and advise the
Company hereafter with respect to all matters arising during or relating to your
employment, including but not limited to any investigation which may be
performed by the Company or any Government Agency or any litigation or
regulatory proceeding in which the Company may become involved. Such assistance
shall include you making yourself reasonably available for interviews by the
Company or its counsel, depositions, and/or court appearances at the Company’s
reasonable request. The Company shall attempt to schedule such assistance at
mutually convenient times and places, taking into account any employment
constraints that you may have. The Company shall reimburse you for all
reasonable expenses, such as travel, lodging and meal expenses, incurred by you
at the Company’s request, consistent with the Company’s generally applicable
policies for employee expenses. To the maximum extent permitted by law, you
agree that you will notify the Company’s General Counsel if you are contacted by
any person contemplating or maintaining any claim or legal action against the
Company, or by any agent or attorney of such person, within three business days
of such contact. Your obligations to provide assistance and advice to the
Company as required in this Section 15 shall not limit or interfere with your
rights under Section 6.08 of the Severance Plan.


16.Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law and all other lawful deductions authorized by you.


17.Miscellaneous. This Agreement constitutes the entire agreement between you
and the Company with regard to the subject matter hereof and supersedes and
terminates the Employment Agreement, except to the extent any provisions of the
Employment Agreement survive such termination, including, without limitation,
Section 8(c) of your Employment Agreement. In the event that any one or more of
the provisions of this Agreement are held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Agreement shall not in any way be affected or impaired thereby. No waiver by
either party of any breach by the other party of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
any other provision or condition at the time or at any prior or subsequent time.
This Agreement may not be modified or amended, and no breach shall be deemed to
be waived, unless agreed to in writing by you and the General Counsel of the
Company or her expressly authorized designee. You agree that any modifications,
material or otherwise, made to this Agreement, do not restart or affect in any
manner the original consideration period of twenty-one (21) days provided in
Section 24 below.




5
WEIL:\96601790\9\18447.0003

--------------------------------------------------------------------------------





18.Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy, facsimile or other electronic transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:


If to you:    To your last address set forth on the payroll records of the
Company.


If to the Company:    athenahealth, Inc.
311 Arsenal Street
Watertown, MA 02472
Attn: Jessica Collins, General Counsel


If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy, facsimile or other electronic
transmission, it shall be effective upon receipt.


19.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by you, the Company and your and the Company’s
respective heirs, successors and assigns, except that you may not assign your
rights or delegate your obligations hereunder without the prior written consent
of the Company.


20.Section 409A. The intent of the parties is that payments and benefits
provided under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith or exempt therefrom, as applicable. A termination of
employment shall not be deemed to have occurred for purposes of this Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Section 409A upon or following a
termination of employment, unless such termination is also a “separation from
service” within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. Any payment hereunder
constituting “nonqualified deferred compensation” within the meaning of Section
409A will be paid on the day that is six months plus one day after the
Separation Date, after applying the exemption for short-term deferrals of
compensation in accordance with Section 409A. All expenses or other
reimbursements as provided herein shall be payable in accordance with the
Company’s policies in effect from time to time, but in any event any
reimbursements that are non-qualified deferred compensation subject to Section
409A of the Code shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you. No such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year and the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchanged for another benefit. For purposes of Section 409A, your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company. Nothing
contained in this Agreement shall constitute any representation or warranty by
the Company regarding compliance with Section 409A.


21.Nonadmission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by the Company or of you
of wrongdoing or evidence of any liability or unlawful conduct of any kind.




6
WEIL:\96601790\9\18447.0003

--------------------------------------------------------------------------------





22.Governing Law; Waiver of Jury Trial. This Agreement shall be subject to, and
governed by, the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be performed therein, without regard to conflict of laws
principles thereof.


YOU AGREE THAT, BY SIGNING THIS AGREEMENT, YOU ARE WAIVING ANY RIGHT THAT YOU
MAY HAVE TO A JURY TRIAL IN ANY CONTROVERSY RELATED TO THIS AGREEMENT OR YOUR
EMPLOYMENT WITH THE COMPANY.
23.Confidential Arbitration; Expenses.


(a)
Except as otherwise provided in Article VI of the Severance Plan, in the event
of any dispute under the provisions of this Agreement or otherwise relating to
your employment with the Company, the parties shall have the dispute,
controversy or claim settled by confidential arbitration in Massachusetts (or
such other location as may be mutually agreed upon by you and the Company) in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect, before a panel of three
arbitrators, one of whom shall be selected by the Company, one of whom shall be
selected by you, and the third of whom shall be selected by the other two
arbitrators. Any award entered by the arbitrators shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The arbitrators shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement. Each party will pay the fees for his, her
or its own attorneys, subject to any remedies to which the party may later be
entitled under applicable law. However, in all cases where required by law, the
Company will pay the arbitrators’ and arbitration fees. If under applicable law
the Company is not required to pay all of the arbitrators’ and/or arbitration
fees, such fee(s) will be apportioned between the parties by the arbitration
panel in accordance with said applicable law, and any disputes in that regard
will be resolved by the panel.



(b)
Any party may seek provisional relief, including temporary restraining orders,
temporary protective orders, and preliminary injunctive relief, pending
arbitration or in aid of arbitration or both against the other party hereto. Any
action seeking such provisional relief pending arbitration or in aid of
arbitration shall be brought in the United States District Court for the
District of Massachusetts, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in the
Commonwealth of Massachusetts. The parties consent to the jurisdiction of such
courts and to the service of any process, pleadings, notices or other papers in
the manner permitted by the notice provisions of Section 18 herein. Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such suit, action, or proceeding brought in such
court and any claim that such suit, action, or proceeding brought in such court
has been brought in an inconvenient forum and agrees that service of process in
accordance with the foregoing sentences shall be deemed in every respect
effective and valid personal service of process upon such party.



24.Knowing and Voluntary Time to Consider and Revoke. You acknowledge that
pursuant to Section 10 of this Agreement, you are waiving and releasing any
rights you may have under ADEA, and your waiver and release of such rights is
knowing and voluntary. You acknowledge that the consideration given for the ADEA
waiver and release under Section 10 is in addition to anything of value to which
you were already entitled. You further acknowledge that you are advised by this
writing that:


7
WEIL:\96601790\9\18447.0003

--------------------------------------------------------------------------------







(a)you should consult with an attorney prior to executing this Agreement and
have had a sufficient opportunity to do so;
(b)you have been provided twenty-one (21) days within which to consider this
Agreement;
(c)you have seven (7) days following your execution of this Agreement to revoke
it, but only by providing written notice of such revocation to the Company in
accordance with the “Notice” provision in Section 18 of this Agreement;
(d)this Agreement shall not become effective and enforceable until the eighth
(8th) day following your execution of this Agreement without revocation (i.e.
until the Effective Date);
(e)if you revoke this Agreement as provided in Section 24(c) hereof, then this
Agreement shall not take effect; and
(f)the twenty-one (21) day period set forth above shall run from the date you
receive this Agreement.
25.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.




[Reminder of the page intentionally left blank.]






8
WEIL:\96601790\9\18447.0003

--------------------------------------------------------------------------------






Please acknowledge your acceptance of the terms of this letter agreement by
signing and dating this letter agreement as indicated below.




Sincerely,
/s/ Dan Haley                    
Name: Dan Haley
Title: Chief Legal and Administrative Officer
Accepted and agreed:
/s/ Jonathan Bush            
Jonathan Bush








WEIL:\96601790\9\18447.0003

--------------------------------------------------------------------------------






Exhibit A
Outstanding Vested Options




Grant Number
Grant Date
Shares
Price
Outstanding Vested Options
Exercisable as of 9/4/2018
00002753
04/01/2010
154,000


$36.78


35,000
00003426
04/01/2011
75,000


$44.90


44,750
00004184
03/01/2012
244,630


$70.86


244,630
00005579
03/01/2013
182,000


$96.09


182,000
00006611
03/03/2014
100,000


$195.05


100,000
00007819
03/02/2015
90,000


$129.25


67,500









WEIL:\96601790\9\18447.0003